Citation Nr: 0624304	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for a rib disability.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1984 to 
August 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2000 and May 2004, at which times the Board remanded 
the case for further action by the originating agency.  The 
requested development has been completed, and the case has 
been returned to the Board for further appellate action.

The veteran provided testimony at a May 1999 hearing before a 
Decision Review Officer at the Baltimore RO and a July 2000 
hearing before the Board in Washington, D.C.  Transcripts of 
both hearings are of record.  The Board notes that during her 
May 1999 hearing, the veteran withdrew her appeal on the 
issue of entitlement to service connection for arthritis of 
the hips.  Therefore, this issue is not before the Board.

The Veterans Law Judge who presided at the July 2000 hearing 
is no longer employed by the Board.  In March 2006, the 
veteran was sent a letter informing her of this and of her 
options for another Board hearing.  She was told that if she 
did not respond within 30 days, the Board would assume that 
she did not desire another Board hearing.  She did not 
respond to this letter.

The issue of entitlement to service connection for a rib 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran's current back disability is etiologically 
related to active duty.


CONCLUSION OF LAW

The requirements for service connection for a back disability 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for a back 
disability.  Therefore, no further development of the record 
is required with respect to the matter decided herein.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim 
for service connection, those matters are not currently 
before the Board and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
her back disability as it was caused by an in-service fall 
down a set of stairs in 1986.  Service medical records are 
only available for the period from July to September 1992 and 
do not show that the veteran was seen for back complaints.  
The report of examination for discharge in July 1992 shows 
that the veteran's back was found to be normal on clinical 
evaluation; however, the veteran did note a history of 
recurring back pain on her separation medical history form.  

Post-service treatment records show that the veteran was seen 
for complaints of back pain beginning in 1996, five years 
after service.  She was diagnosed with intervertebral disc 
degeneration of the thoracic and lumbar spine with attendant 
myalgia and myofascitis and radiation to her right leg, upper 
back, and shoulder blade.  Her private chiropractor opined in 
a June 1998 letter that her current back condition arose from 
her injury in 1986.  

The veteran was afforded VA spinal examinations in August 
2002.  The diagnosis was degenerative disc disease of the 
spine.  In a June 2004 addendum to the neurological 
examination report, the examiner stated that it is at least 
as likely as not that the veteran's current low back disorder 
is related to the injury that occurred in service.  In so 
opining, the examiner followed the Board's remand directive 
to presume that the veteran's account of the 1986 back injury 
is credible.

While the veteran's complete service medical records are not 
available to provide corroboration of her reported history of 
an in-service fall and not all of the history recorded for 
clinical purposes in the post-service medical evidence is 
supportive of the veteran's claim, the veteran did provide 
testimony before a Veterans Law Judge in July 2000, who found 
the veteran's testimony to be credible, as evidenced by the 
remand directive that the August 2002 VA examiner presume 
that the veteran's account of the service injury was 
credible.  Moreover, the history of recurrent back pain 
reported by the veteran at the time of her examination for 
discharge is supportive of her current contentions, as is lay 
evidence from her husband.  In sum, the Board is satisfied 
that the alleged service injury did occur.  In view of the VA 
medical opinion linking the veteran's current back disability 
to the service injury and the absence of any medical opinion 
against the claim, the Board concludes that service 
connection is warranted for the veteran's back disability.



ORDER

Entitlement to service connection for a back disability is 
granted.


REMAND

The Board notes that the issue of entitlement to service 
connection for rib disability was remanded in May 2004 
because the originating agency had not addressed the claim on 
a de novo basis, as required under the VCAA.  Although the 
record reflects that the originating agency thereafter issued 
a rating decision denying the claim on a de novo basis, the 
record does not reflect that a supplemental statement of the 
case has been issued.  

In addition, the Board is of the opinion that a VA 
examination is necessary to determine the nature and etiology 
of the veteran's claimed rib disability.  In this regard, the 
Board notes that the veteran contends that this disability 
was initially manifested during service.  Although the 
disorder is not evidenced by the service medical records 
associated with the claims folder, the veteran's service 
medical records are incomplete.  The post-service medical 
evidence shows that the veteran was diagnosed with 
costochondritis in July 1996, but she has not been afforded a 
VA examination to determine the nature and etiology of any 
current rib disability.  

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that she should submit any 
pertinent evidence in her possession.  
  
2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present rib disability.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should state whether there 
is any rib or chest disability present 
and if so, identify each currently 
present disorder.  With respect to each 
such disorder identified, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
disorder is etiologically related to 
service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


